DETAILED ACTION

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:  The instant invention is related to an image prediction method and device.

Prior art was found and applied in the previous actions in parent application 15/906,418.  
Applicant uniquely claimed a distinct feature in the instant invention: “obtaining candidate motion vectors of at least two control points of the current image block by interpolation according to motion vectors of at least two control points of the candidate affine block.”
During an updated search the examiner was unable to find a reference disclosing or suggesting this concept.  The prior art rejections have been withdrawn.
Two additional prior art are close to the claimed invention but do not teach the concept. 
US 2017/0214932 A1- Huang teaches inter prediction with affine motion model. 
US 2018/0234697 A1- Jang et al. teaches inter prediction method with affine motion model and control points. 
The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.

However, in consideration of amended claims, the features “: “obtaining candidate motion vectors of at least two control points of the current image block by interpolation according to motion vectors of at least two control points of the candidate affine block.”
 are not found or suggested in the prior art.  

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claims 1-20 are allowed. 



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488